Citation Nr: 0425258	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for lumbar disc syndrome.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Board remanded the case to the RO in September 2003 to 
provide the veteran an opportunity to testify at a 
videoconference hearing in support of his claim.  The hearing 
was held in June 2004 before the undersigned Veterans Law 
Judge of the Board.  A transcript of the proceeding is of 
record.

Because still further development of the evidence is needed 
before deciding this appeal, the case again is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The record indicates the veteran injured his back during 
service in October 1960, the month prior to his discharge in 
November 1960.  He also has injured his low back on several 
other occasions since service - initially in October 1972 
while carrying cable as a mineworker.  And he has sustained 
still additional 
work-related injuries to his low back as evidenced by 
workers' compensation claims filed in 1973, 1990, and 1994.  
He also underwent lumbar laminectomies in August 1990 and 
September 1993.

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

The duty to assist under the VCAA requires that VA make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).

According to a May 1996 letter from Mohammed I. Ranavaya, 
M.D., numerous medical reports and treatment notes pertaining 
to several work-related injuries to the veteran's low back 
were made available to the physician by the West Virginia, 
Bureau of Employment Programs, Workers' Compensation 
Division.  However, only a few of these records are contained 
in the claims file.  In addition, an award notice from the 
Social Security Administration (SSA) indicates the veteran 
was found to have been disabled as of August 1993.  But the 
medical records used to make this determination are not on 
file, and they must be obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Note as well that, during his June 2004 videoconference 
hearing, the veteran indicated he would be submitting a 
supporting medical nexus opinion from a Dr. Snyder.  So the 
Board held the record in abeyance for 60 days to give the 
veteran time to submit a statement from this physician.  The 
veteran cautioned, however, that he might need longer than 60 
days to obtain a statement from this doctor, depending on 
when he got hold of his service medical records (SMRs).  
There is no statement from Dr. Snyder since the hearing.  So 
if a statement from this physician is indeed forthcoming, it 
needs to be obtained and put into the record for 
consideration.  Or if the veteran needs assistance in 
obtaining this statement, he needs to provide VA the 
necessary information to contact this doctor.

Also, "[I]n a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim."  38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran was afforded a VA compensation 
and pension examination in October 2001.  However, the 
examiner did not render an opinion regarding the etiology of 
the veteran's lumbar disc syndrome.  Therefore, the veteran 
should be scheduled for another examination to resolve this 
question.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a low back disability 
that are not currently on file.  
Specifically obtain all records of the 
veteran from the West Virginia, Bureau of 
Employment Programs, Workers' 
Compensation Division, and request all 
documents pertaining to an award of 
benefits from the SSA, and specifically 
request copies of the medical records 
upon which the SSA based its decision.  
Also remind the veteran that he indicated 
during his recent videoconference hearing 
in June 2004 that he would be submitting 
a medical nexus opinion from a Dr. 
Snyder.  But no statement from this 
physician since has been submitted, so it 
is still needed.  If the veteran needs 
assistance in obtaining a statement from 
this doctor, have the veteran provide the 
necessary information (name and address, 
including zip code) to contact this 
physician at his practice.  Also have the 
veteran complete any authorization forms 
needed to obtain records from any private 
physicians cited as possessing records or 
information concerning his current claim 
with VA.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

3.  Then schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not that his current lumbar 
disc disease is related to his service in 
the military - and, in particular, to 
his low back injury in service or 
whether, instead, it is more likely than 
not that his current lumbar disc disease 
is related to the various intercurrent 
low back injuries that he has sustained 
during the years since service.  All 
diagnostic testing and evaluation needed 
to make this determination should be 
undertaken.  And to facilitate making 
this determination, give the designated 
examiner access to the claims file, 
including a complete copy of this remand, 
for a review of the veteran's pertinent 
medical history.  Please discuss the 
rationale of the opinion.

4.  The RO should then readjudicate the 
claim in light of the additional evidence 
obtained (applying 38 C.F.R. § 3.303(b) 
relating to intercurrent causes if 
indicated).  If the claim remains denied, 
send the veteran and his representative a 
supplemental statement of the case 
and give them time to respond to it.

Following completion of the above actions, the case should be 
returned to the Board for further appellate consideration.  
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




